Houghton, J.:
The action is by real estate brokers to recover commissions. The complaint alleges that plaintiffs were employed by the defendant to effect an exchange of real property owned by him for real property owned by one Goldberg, who was “ ready, willing and able” to make such exchange upon certain agreed valuations. Ho written contract of exchange was entered into, but plaintiffs insist they earned their commissions because Goldberg was able and willing to make the exchange upon defendant’s terms, and that defendant capriciously refused to consummate the trade. One of the plaintiffs testified that one of the terms of exchange was that each party should have good title to his land. Plaintiffs did hot prove by production of title deeds, but.- only by oral testimony that Goldberg had title to the lands which he proposed to exchange. The defendant offered to show; that Goldberg liadl conveyed a portion of the premises and was not the owner" of all the lands embraced in the proposed exchange, and that they *419were further incumbered by - a party wall,' This evidence was excluded by the learned trial court and we think erroneously.
To entitle a real estate broker to compensation he must produce a customer not only willing but able to purchase his client’s property upon the terms fixed by such client. The same rule applies to a proposed exchange of real estate. In an. action by a broker to recover commissions upon a proposed exchange of real property it is necessary for him to show that the customer produced by him was the owner of the property offered to be exchanged as well as that after the terms of the exchange had been agreed upon the client refused to carry them out. (Woolley v. Lowenstein, 83 Hun, 155; Alt v. Doscher, 102 App. Div. 344.) . Where the agreement to sell or exchange real property no longer remains executory but has been consummated by an actual execution of a written contract therefor the rule is different, and in the absence of any stipulation to the contrary the broker’s commissions are earned when the contract is signed- by the client, and a defect in title under such circumstances becomes unimportant and constitutes no defense to the payment of the commissions. (Kalley v. Baker, 132 N. Y. 1; Gilder v. Davis, 137 id. 504.) The distinction between these two situations is very wide and very apparent. In the absence of any stipulation to the contrary a marketable title to real property is always presumed to be bargained for (Scudder v. Watt, 98 App. Div. 228; Burwell v. Jackson, 9 N. Y. 535); and when a broker produces a person who proposes to exchange property with his client that person must have good title to the property which is proposed to be given in exchange.' On the other hand, if the client sees fit to execute a contract and exchange property, whether the other person has a good title or not, the broker has performed his service to the satisfaction of his client and has earned his commission.
Assuming that the plaintiffs in the present case made prima facie proof of title in Goldberg, still, under the defendant’s denial that Goldberg was able to exchange, he had the right to prove that Goldberg was not able because he had no title as well as to prove that the real property was incumbered by a party wall which made it unmarketable.
Nor was the defendant deprived of this objection and defense because he did not specify it during the negotiations for the *420exchange. The plaintiffs asserted and testified that the defendant in fact agreed to exchange and only refused to do so because plaintiffs would not reduce their commissions. On the other hand, the defendant testified that he never agreed to exchange and.that he made no objection to the commissions or offered to carry out the exchange if the commissions would be reduced.
In Hotchkiss v. Kuchler (86 App. Div. 265), relied upon by the plaintiffs, a broker employed to procure a loan produced a person ready and willing to loan the money and the client arbitrarily refused to accept it; and a like situation existed in Duclos v. Cunningham (102 N. Y. 678).
Under the proofs in the action at bar, the rule respecting objections to title and specific objections to completing a contract, in which cases objections not specified are deemed to have been waived, does not apply. The defendant denied making any contract at :all, and he had a right to stand not only upon plaintiffs’ failure' to prove performance of a valid contract on their part, but also to show that they did not fully perform by producing a person having good title to the property proposed to be exchanged. If, however, the rule respecting objection to title be deemed to apply, failure to object on the ground of the party wall cannot be deemed a waiver of that defect because it could not have been cured. (Whalen v. Stuart, 123 App. Div. 446.)
The judgment and order must, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event.
ÍPatterson, P. J., Ingraham, McLaughlin and Clarke, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.